United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DALLAS/FORT WORTH
INTERNATIONAL AIRPORT, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0148
Issued: July 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2019 appellant filed a timely appeal from an October 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 11, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 12, 2019, for failure to complete an EN1032 form as requested.
FACTUAL HISTORY
On April 19, 2004 appellant, then a 47-year-old transportation security screener, filed an
occupational disease claim (Form CA-2) alleging that she sustained a bulging L5-S1 disc as a
result of factors of her federal employment including twisting her waist when moving the
belongings of passengers from a table to a conveyer belt. OWCP initially accepted her claim for
lumbar strain/sprain and dislocation of the lumbar vertebra, and later expanded acceptance of the
claim to include right hip and thigh sprain, chronic pain syndrome, degeneration of the lumbar or
lumbosacral intervertebral disc, and displacement of the lumbar intervertebral disc without
myelopathy. It paid appellant wage-loss compensation on the periodic rolls commencing
October 16, 2016.
On August 12, 2019 OWCP provided appellant a Form EN1032 and informed her that
federal regulations required her to report any improvement in her medical condition, any
employment, any change in the status of claimed dependents, any third-party settlement, and any
income or change in income from federally-assisted disability or benefit programs. It notified her
that she was required to fully answer all questions on the EN1032 form and return it within 30
days or her benefits would be suspended. The letter was mailed to appellant’s last known address.
However, OWCP received no response.
By decision dated October 11, 2019, OWCP suspended appellant’s compensation benefits,
effective October 12, 2019, for failing to complete the EN1032 form as requested. It noted that, if
she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work, which the employee has performed for the prior 15 months.4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also H.B., Docket No. 19-0405 (issued June 26, 2019); M.S., Docket No. 18-1107 (issued
December 28, 2018); C.C., Docket No. 17-0043 (issued June 15, 2018); A.H., Docket No. 15-0241 (issued
April 3, 2015).

2

time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.5
ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 12, 2019, for failure to complete an EN1032 form as requested.
On August 12, 2019 OWCP provided appellant with an EN1032 form. It properly advised
her that, if she did not completely answer all of the questions and return the statement within 30
days, her benefits would be suspended. The record reflects that OWCP’s letter was properly sent
to appellant’s last known address and there is no indication that it was returned as undeliverable.6
Under the mailbox rule, a document mailed in the ordinary course of the sender’s business
practices to the addressee’s last known address is presumed to be received by the addressee.7
The record indicates that appellant failed to timely submit the EN1032 form within 30 days
of OWCP’s request. Appellant was receiving wage-loss compensation and she was therefore
required to complete the EN1032 form. Her failure to file an EN1032 form within 30 days resulted
in the suspension of compensation. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective October 12, 2019, pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 12, 2019, for failure to complete an EN1032 form as requested.

5

Id.

6

See H.B., supra note 4; J.J., Docket No. 13-1067 (issued September 20, 2013); Kenneth E. Harris, 54 ECAB 502,
505 (2003).
7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

